Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

Between

TRADESTATION TECHNOLOGIES, INC.,

as Purchaser,

AND

RINA TECHNOLOGIES, LLC

as Seller

Dated as of August 23, 2010

 

 



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of August 23, 2010, between TRADESTATION
TECHNOLOGIES, INC., a Florida corporation (“Purchaser”), and RINA TECHNOLOGIES,
LLC, an Ohio limited liability company (“Seller”).

WHEREAS, Seller owns the Assets and the Business (as such terms are defined
below);

WHEREAS, the members of Seller are James C. Goldcamp, who holds a 5% membership
interest, Roman Marchevsky, who holds a 5% membership interest, and RINA
Holdings, LLC, an Ohio limited liability company that holds a 90% membership
interest (“RINA Holdings”); and the members of RINA Holdings are Leo J.
Zamansky, who holds a 50% membership interest, Terence M. Carr, who holds a 38%
membership interest, Oleg L. Zamansky, who holds a 10% membership interest, and
Peter M. Carr, who holds a 2% membership interest; and

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Assets, upon the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

Defined Terms

1.1 Defined Terms. The following terms, not defined elsewhere in this Agreement,
shall have the following meanings:

“Agreement” shall mean the agreement between the Parties contained in this
document and the exhibits and schedules hereto.

“Affiliate” shall mean, with respect to any party, any person which directly or
indirectly through equity ownership or through any other arrangement either
controls, or is controlled by, or is under common control with, such party. The
term “control” shall mean the power to direct the affairs of such party by
reason of ownership of voting stock or other equity interests, by contract or
otherwise.

“Assets” shall mean the assets and properties being conveyed by Seller to
Purchaser pursuant to this Agreement, which includes but is not limited to, the
Software (including all related Source Code, Object Code, Executable Code,
Intellectual Property Rights, Documentation, Materials, Enhancements and
Derivative Works); the Assigned Contracts; the Website; and other Materials
relating to the Business, including all related assets, properties, interests,
business, good will, and claims of every kind and nature whatever, tangible or
intangible, vested or unvested, contingent or otherwise, and wherever located,
whether or not reflected on the books and records of Seller . Notwithstanding
any of the foregoing to the contrary, “Assets” do not include any cash in banks
or on hand of Seller or Common Documentation.



--------------------------------------------------------------------------------

“Assigned Contracts” shall mean any and all Contracts that grant, assign, convey
or acknowledge (i) to Seller, or Seller’s predecessor-in-interest, the ownership
of the Assets, or any part thereof, or (ii) to any third-party customer or end
user, the right to use the Software, including all license rights, disclaimers
and assumptions of liability by the end user or customer.

“Business” shall mean the current and historical development, enhancement,
marketing, licensing and sale of the Software to end user customers or others.

“Confidential Information” shall mean all non-public information relating to the
Business and the Assets (including but not limited to all Software), including
but not limited to the Intellectual Property Rights, and all technical,
commercial, scientific, marketing or business data and information, processes,
designs, technical and functional specifications, development plans, concepts
and ideas, financial information, customer and vendor information or records,
business plans, information relating to business operations, affairs, assets or
liabilities, products, analysis, test results, descriptions, drawings, designs,
computer software, Source Code (and source code notes), Object Code, flow
charts, algorithms, models, programming, Know-how, trade secrets, systems,
methods, materials and/or data and any other information of a confidential and
commercially sensitive nature pertaining to any of the Assets which is not
readily available in the public domain, whether or not formally designated as
confidential and whether in written, oral, magnetic, digital, electronic,
machine-readable or other format. Confidential Information does not include
(x) information that, at the time of disclosure, is generally known (or later,
through no fault of Seller or Seller’s Affiliates, agents or employees, becomes
generally known) in Purchaser’s industry, or (y) information lawfully received
by Seller from a third party unaffiliated with Purchaser and under no
restriction upon use or disclosure of the information.

“Confirmatory Assignments of Ownership” shall mean the confirmatory assignments
of ownership to be executed and delivered in the form attached as Exhibit “A” by
the persons listed near the top of such attached form.

“Consulting Agreement” shall mean the Consulting Agreement to be executed and
delivered by Purchaser, as the engaging party, and Leo Zamansky, as consultant,
in the form attached as Exhibit “B.”

“Contracts” shall mean, collectively, and “Contract” shall mean, individually,
all contracts and agreements of any kind or nature, whether written or oral, to
which Seller is a party in respect of the Software and/or the Business or to
which Seller or the Assets or the Business are subject, and all rights,
interests, benefits and privileges arising thereunder, including, but not
limited to, the Assigned Contracts.

“Copyright” shall mean all rights of copyright in and to the Assets, registered
and unregistered.

 

2



--------------------------------------------------------------------------------

“Carr Employment Agreement” shall mean the Employment Agreement to be executed
and delivered by Purchaser, as employer, and Terence Carr, as employee, in the
form attached as Exhibit “C.”

“Common Documentation” shall mean all written descriptive and instructional
information and other materials incorporated into documentation or material for
other software products developed or owned by Seller or its Affiliates that is
the same or similar to part of the Documentation or Materials for the Software
but does not contain information that is specific to the Software.

“Dai Services Agreement” shall mean the documentation pursuant to which RINA
Systems, Inc. shall provide the services of Yan Dai to Purchaser and the
restrictive covenants that Yan Dai will agree to directly with Purchaser, in the
form attached as Exhibit “D.”

“Derivative Work” shall mean a work that is based upon one or more pre-existing
works, such as a revision, modification, translation (including compilation or
recapitulation by a computer), abridgement, expansion or any other form in which
such a pre-existing work may be recast, transformed or adapted, and that, if
prepared without authorization by the owner of the pre-existing work, would
constitute a copyright infringement.

“Documentation” shall mean, with respect to any Software, all existing and
subsequently-created written descriptive and instructional information which is
reasonably necessary or appropriate to provide a user with sufficient
instruction to use as intended such Software, including, but not limited to,
user manuals, but excluding Common Documentation.

“Enhancements” shall mean any and all enhancements, improvements, developments,
modifications, adaptations, customizations, changes, variations, updates or
upgrades of any Software, including, but not limited to, any Derivative Work
thereof.

“Executable Code” shall mean, with respect to any Software, a set of
machine-readable instructions that has been assembled or compiled from the
Source Code and Object Code, and linked, and that can operate on the appropriate
computer without further compiling, assembling or linking.

“HedgeFacts” shall mean the HedgeFacts products, which are owned by HedgeFacts,
LLP or its Affiliates, in which Affiliates of Seller have ownership interests.
The HedgeFacts software/product is a fully integrated technology platform that
offers managed account businesses and funds complete partnership and business
accounting, automated data collection from brokers, reconciliation of trades and
positions, performance reporting, real time P/L and risk analysis tools along
with streamlined administration functions.

“Indebtedness” shall mean (i) all debt for the payment of money or borrowed
money or for the deferred purchase price of property or services,
(ii) obligations evidenced by notes, bonds,

 

3



--------------------------------------------------------------------------------

debentures or other instruments, (iii) lease obligations which would normally be
capitalized under generally accepted accounting principles, and (iv) obligations
under direct or indirect guarantees of (including obligations, contingent or
otherwise, to assure a creditor against loss in respect of) indebtedness or
obligations of others of types referred to in clauses (i), (ii) and (iii) above.

“Intellectual Property Rights” shall mean all of the following which relate to,
constitute part of, or are embodied by, or in any way pertain to, any of the
Assets, including, but not limited to, any of the Software or Materials:
(i) Patents, (ii) Know-how, (iii) Trademarks, (iv) Trade Names, and
(v) Copyrights, and all business rights, inventions, trade secrets, service
marks, design rights, invention rights, rights to trade secrets, and all other
intellectual property rights which may subsist or be capable of protection now
or in the future anywhere in the world, whether or not any of these are
registered. Notwithstanding the foregoing, Intellectual Property Rights does not
include the general business processes and general methodology used by Seller or
its Affiliates in the development of software products generally that are needed
to develop software products or systems which are not included in the Assets and
are not subject to the restrictive covenants set forth in this Agreement
(“General Development Processes and Methods”).

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“Know-how” shall mean all trade secrets, know-how (including, without
limitation, product know-how and use and application know-how), processes,
product designs, specifications, formulae, systems, selling techniques, customer
requirements, quality control procedures, manufacturing, engineering and other
drawings, computer databases and software, technology and all other information
and intangibles, including, without limitation, technical information,
engineering data and design and engineering specifications, research records,
market information and surveys and all promotional literature, customer and
supplier lists (and all other information relating to suppliers and customers)
and similar data which relate to the Assets. Notwithstanding the foregoing,
Know-how does not include any of the foregoing that relate to General
Development Processes and Methods.

“Liabilities” shall have the meaning specified in Section 3.1 below.

“Licenses” shall mean all local, municipal, state and federal licenses,
franchises, permits, consents, approvals, waivers, rights and authorizations
used or required for use in connection with the conduct of the Business.

“Lien” shall mean any mortgage, notarial bond, pledge, deed of trust,
assignment, lien, charge, encumbrance, restriction or security interest of any
kind or nature whatsoever, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

“Materials” shall mean, with respect to any of the Assets, and the Business, all
products, labels, Documentation, literature, data, information, databases,
compilations of data, policies, procedures, models, reports, plans, notes,
files, diagrams, manuals, templates, schematics,

 

4



--------------------------------------------------------------------------------

correspondence, specifications, customer and supplier records and mailing lists
of any and all types, artwork, photographs, sales or advertising material,
manuals, teaching aids, customer provided designs, drawings or blueprints of any
kind, and all other records, irrespective of the form and format of the
foregoing and whether tangible or intangible, but excluding Common
Documentation.

“Non-Competition Agreement” means the non-competition agreement, in the form
attached as Exhibit “E.”

“Object Code” shall mean, with respect to any Software, a set of machine
readable instructions generated by the compilation of the Source Code.

“Parent” shall mean TradeStation Group, Inc., a Florida corporation.

“Parties” shall mean Seller and Purchaser collectively.

“Patents” shall mean patents (including all reissues, divisions, continuations,
continuations in part and extensions thereof), patent applications and patent
disclosures docketed and all other patent rights (including, without limitation,
all claims against third parties for past infringement not heretofore asserted).

“person” shall mean any natural person, corporation, limited liability company,
association, partnership, governmental agency or subdivision thereof, joint
venture or other entity.

“Purchase Price” shall mean the sum of Five Million Dollars ($5,000,000.00),
payable in accordance with Section 2.3 below.

“Receivables” shall mean all accounts receivable, claims, notes and other
amounts receivable by Seller or which may be claimed by Seller as a result of
the Business or the operations or ownership of the Assets, including, without
limitation, all amounts due from customers or vendors, together with any unpaid
financing charges accrued thereon, whether or not arising in the ordinary course
of business, including the proceeds of all of the foregoing received after the
date hereof.

“Restricted Stock” shall mean shares of common stock, par value one cent per
share, of TradeStation Group, Inc., Purchaser’s parent company, currently
tradable as common stock on the NASDAQ Global Select Market under the symbol
TRAD, that are issued to Seller as part of the Purchase Price.

“Restricted Stock Agreement(s)” shall mean the agreements, in the forms attached
as Exhibit “F” (for Leo Zamansky) and Exhibit “G” (for Terence Carr) which
govern all of the terms and conditions regarding the issuance, rights and
obligations relating to the Restricted Stock.

“Software” shall mean (a) any and all current and prior versions of Portfolio
Maestro (including the TradeStation only and open versions), PortfolioStream 6,
Performance Suite 7,

 

5



--------------------------------------------------------------------------------

Portfolio Evaluator 7, Money Manager 7, 3D SmartView, Dynamic Zones, Dynamic
Zones Analysis Pack (also sometimes referred to as Dynamic Zones Indicator),
Optilogix Walk Forward Optimization, Portfolio Tracker Pro, Selector Pro
Toolbox, and Performance Summary Plus, and (b) all applications and all software
technology in any manner relating to trading analysis software products
(including the creation, design, back testing, optimization and/or automation of
trading strategies, systems or rules but excluding any of the foregoing used by
Seller or any of its Affiliates solely for purposes of proprietary trading or
trading for the accounts of their clients), including, with respect to all of
the foregoing described in (a) and (b), all Derivative Works, Enhancements,
Documentation and Materials relating thereto, all Intellectual Property Rights,
and all Source Code, Object Code, Executable Code and programming notes.

“Source Code” shall mean, with respect to any Software, the form of code which
is human-readable and which can be translated by a compiler or assembler for
execution on a computer, and all related programming notes.

“Taxes” shall mean all taxes of any kind, including, without limitation, those
on, or measured by or referred to as, income, gross receipts, sales, use, ad
valorem, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
customs duties or similar fees, import or export duties, vat, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any taxing authority, domestic
or foreign.

“Trademarks” shall mean trademarks, registrations thereof, pending applications
therefor, and such unregistered rights as may exist through use, that relate to
the Software, including, without limitation, those listed on Schedule 4.4, but
excluding any trademarks or rights relating to the name “RINA.”

“Trade Names” shall mean trade names, brand marks, trade dress, brand names,
registered domain names and all other names and slogans used in connection with
the Software or the Business or embodying good will in connection with the
Software or the Business or for which no trademark registration has been
obtained and for which no application is pending, including, without limitation,
those listed on Schedule 4.4.

“Website” shall mean www.portfoliomaestro.com.

ARTICLE 2

Purchase and Sale

2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, Seller hereby sells, assigns, transfers, conveys and delivers to
Purchaser, and Purchaser hereby purchases and accepts from Seller, the Assets
(including, without limitation, all of Seller’s right, title and interest
therein and thereunder), free and clear of any and all Liens and/or Liabilities.
Such purchase and sale is, and shall be, automatically effective, with neither
Party being

 

6



--------------------------------------------------------------------------------

required to execute any further document or do any other act or thing, except as
requested by the other to more fully perfect said purchase and sale or as
required by law. In addition, for no additional consideration of any kind,
Seller hereby grants to Purchaser a worldwide, unconditional, irrevocable and
non-exclusive license to use the Common Documentation and General Development
Processes and Methods in connection with the Software.

2.2 Delivery of Certificates and Other Instruments of Transfer. Seller shall
deliver to Purchaser concurrently herewith such specific assignments, bills of
sale, endorsements, deeds and other good and sufficient instruments of
conveyance and transfer, in form and substance satisfactory to Purchaser and its
counsel, as shall be effective to vest in Purchaser title to all the Assets.
Seller shall, simultaneously with such delivery pursuant to the preceding
sentence, put Purchaser in actual possession and operating control of the
Assets. Seller shall also deliver to Purchaser a resolution of the members of
Seller (and a resolution of the members of RINA Holdings) specifically approving
and ratifying this Agreement, including all terms and conditions hereof and all
transactions set forth or contemplated herein.

2.3 Purchase Price. In consideration of the transfer to Purchaser of the Assets,
Purchaser shall pay to Seller the Purchase Price, as follows: (a) $4,208,000 in
cash on the “Closing Date” (as described and defined below); and (b) $792,000
payable in newly-issued common stock of Parent (the “TS Stock”), on the Closing
Date, based upon the average last/closing price of the TS Stock for the 5-day
period immediately preceding the Closing Date (i.e., number of shares issued
will equal $792,000 divided by the average of said 5-day last/closing price).
The Purchase Price shall then simultaneously be distributed by Seller to its
members and by RINA Holdings to its members so that ultimately the six
(6) individual beneficial owners of Seller receive their proportionate share (a
“Member Share”) as follows: (x) James C. Goldcamp, Roman Marchevsky, Oleg L.
Zamansky and Peter M. Carr shall receive their Member Shares in cash and
(y) Terence M. Carr and Leo Zamansky shall each receive their Member Share
eighty percent (80%) in cash and twenty percent (20%) in TS Stock. For the ease
of administration, individual certificates for TS Stock (the “Individual
Certificates”) will be issued directly to Terence Carr and Leo Zamansky in
accordance with their respective beneficial ownership interests (no certificate
will be issued to Seller), on or promptly following the Closing Date . The terms
of the TS Stock shall be as follows: (i) the total number of shares of the TS
Stock shall be issued on or promptly following the Closing Date; (ii) the TS
Stock issued to Leo Zamansky (as evidenced by his Individual Certificate), shall
be contractually restricted from sale as follows: 22% of his shares can be sold
upon issuance (subject to any transfer restrictions resulting from applicable
securities laws); an additional 28% (i.e. a total of 50% of the shares) may be
sold after the first anniversary of the Closing Date, and the balance may be
sold after the second anniversary (there are no events or circumstances that
would cause any of these shares to revert to TradeStation Group, Inc. since the
ability to sell depends only on the passage of time); (iii) Terence Carr’s TS
Stock, as evidenced by his Individual Certificate, shall be contractually
restricted from sale as follows: no shares may be sold until the first
anniversary of the Closing Date, 1/3 may be sold after the first anniversary of
the Closing Date, an additional 1/3 of the original amount may be sold after the
second anniversary of the Closing Date, and the balance may be sold after the
third anniversary of the Closing Date; provided, however, that if Terence Carr’s
employment is terminated as a result of an “Employer Termination With Cause” or
an “Employee

 

7



--------------------------------------------------------------------------------

Termination Without Cause” under, and as such terms are defined in, the Carr
Employment Agreement prior to the expiration of that three-year term, all shares
of TS Stock which Terence Carr does not have the right to sell at the time of
that employment termination shall automatically revert to TradeStation Group,
Inc. for no consideration; and (iv) all sale restrictions will be removed for an
individual who dies or becomes permanently disabled. The TS Stock will be issued
to Seller, including distribution to Terence Carr and Leo Zamansky, with the
understanding that it is for investment purposes only, and will be subject to
the applicable provisions of Rules 144 of the Securities Act of 1933.

2.4 Power of Attorney, etc.

(a) Seller hereby constitutes and appoints Purchaser and Purchaser’s successors,
legal representatives and assigns the true and lawful attorneys of Seller, with
full power of substitution, in the name of Seller or Purchaser, but on behalf of
and for the benefit of Purchaser and its successors, legal representatives and
assigns and at the expense of Purchaser: (i) to demand and receive from time to
time any and all of the Assets and to make endorsements and give receipts and
releases for and in respect of the same and any part thereof; (ii) to institute,
prosecute, compromise and settle any and all proceedings at law, in equity or
otherwise that Purchaser and its successors, legal representatives or assigns
may deem proper in order to collect, assert or enforce any claim, right or title
of any kind in or to the Assets and otherwise to collect, assert or enforce same
(including without limitation any Receivables and under any of the Assigned
Contracts); (iii) to defend or compromise any or all actions, suits or
proceedings in respect of any of the Assets; and (iv) to do all such acts and
things in relation to the matters set forth in the preceding clauses (i) through
(iii) as Purchaser and its successors, legal representatives or assigns shall
deem desirable. Seller hereby agrees that the appointment hereby made and the
powers hereby granted are coupled with an interest and are and shall be
irrevocable by it in any manner or for any reason. Seller shall execute and
deliver concurrently herewith a separate power of attorney in form and content
substantially similar to the foregoing.

(b) Purchaser shall have the right to receive and open all mail, packages and
other communications addressed to Seller and/or relating to the Business or the
Assets, and Seller agrees promptly to deliver to Purchaser any such mail,
packages or other communications received directly or indirectly by Seller.
Purchaser shall have the right and authority to collect, for its own account,
any Receivables as of the close of business on the Closing Date, and Seller
shall promptly transfer or deliver to Purchaser any cash or other property
received directly or indirectly by Seller in respect of such Receivables,
including any amounts payable as interest, and such funds will be deemed held in
trust for the benefit of Purchaser until so transferred or delivered by Seller.
Purchaser shall promptly deliver to Seller all mail, packages and other
communications received by it which relate to Seller but do not relate to the
Business or the Assets.

2.5 Notices to Customers. Concurrently herewith, Seller and Purchaser shall
cooperate in sending such notices to Seller’s customers as Purchaser, with the
advice of Seller, deems appropriate to ensure that all payments from such
customers are delivered to Purchaser and that the continuation and maintenance
of relations between Purchaser, on the one hand, and such customers,

 

8



--------------------------------------------------------------------------------

on the other hand, is effected, preserved and enhanced to the maximum extent
possible in light of Purchaser’s business plans and interests with respect to
the Assigned Contracts affecting those customers.

2.6 Consulting Agreement. Concurrently herewith, Leo Zamansky and Purchaser
shall execute and deliver the Consulting Agreement.

2.7 Restricted Stock Agreements. Concurrently herewith, Seller and Purchaser
shall execute and deliver the Restricted Stock Agreement (in the form attached
as Exhibit “F”). The Parties agree that, as soon as possible after the closing,
Seller and RINA Holdings will distribute the TS Stock as described in
Section 2.3 of this Agreement. After such distribution, the Restricted Stock
Agreement with Seller shall be terminated and Leo Zamansky shall execute a
Restricted Stock Agreement in form and substance identical to the Restricted
Stock Agreement executed by Seller (i.e., the form attached as Exhibit “F”), and
Terence Carr shall execute the Restricted Stock Agreement that reflects the
terms described in Section 2.3 of this Agreement (in the form attached as
Exhibit “G”).

2.8 Employment Agreements. Concurrently herewith, Purchaser and Terence Carr
shall execute and deliver the Carr Employment Agreement and Purchaser, RINA
Systems, Inc. and Yan Dai shall execute and deliver the Dai Services Agreement.

2.9 Non-Competition Agreement. Concurrently herewith, each of RINA Holdings,
RINA Systems, Inc., Leo Zamansky, Terence Carr, Oleg Zamansky, Peter Carr, James
C. Goldcamp and Roman Marchevsky shall execute and deliver a Non-Competition
Agreement. Seller and Purchaser believe that these Non-Competition Agreements
have an aggregate value of $20,000 and used that value when calculating the
total Purchase Price.

2.10 Confirmatory Assignments of Ownership. Prior to the signing of this
Agreement, each of RINA Holdings, RINA Systems, Inc., Leo Zamansky, Terence
Carr, Oleg Zamansky, Peter Carr, James C. Goldcamp, Roman Marchevsky and Yan Dai
shall have executed and delivered a Confirmatory Assignment of Ownership.

2.11 Closing Date. Assuming the proper execution and delivery of all of the
documents set forth in this Article 2 and the transfer of all Assets
contemplated thereby simultaneously with the execution and delivery of this
Agreement (or as soon as reasonably practical thereafter), and the payment of
the Purchase Price, this transaction shall be deemed closed, and that date of
completion shall be deemed the Closing Date. The parties will endeavor to cause
all document execution and transfers required to complete this Agreement to be
completed on or about the date of execution and delivery of this Agreement and,
in all events, within 10 days of such execution and delivery of this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

No Assumption of Liabilities

3.1 No Assumption of Liabilities. Except as otherwise expressly and specifically
provided herein, Purchaser shall not be obligated to pay or perform or otherwise
be responsible for any liabilities, claims, demands, obligations, debts,
Indebtedness, judgments, orders, duties or responsibilities of any kind or
nature, howsoever arising whether fixed, contingent, known or unknown, disclosed
or undisclosed (collectively, “Liabilities”) of Seller or any of Seller’s
Affiliates or which in any manner relate to the Business. Seller represents and
warrants to Purchaser that it and the Business has no Indebtedness, and that
Seller’s only Liabilities are Seller’s obligations, if any, under the Contracts.
Seller and Purchaser acknowledge and agree that this Agreement covers the
purchase of specific assets, and that while Purchaser is purchasing all of
Seller’s goodwill in its Trademarks, Trade Names, Intellectual Property Rights,
and in Seller’s and its principals expertise and reputation, Purchaser is not
buying, or continuing, Seller’s business as a going concern, but rather plans to
incorporate the Assets into Purchaser’s main product offering. Purchaser is
accepting assignment of no Contracts other than the Assigned Contracts, and is
assuming no Liabilities or other obligations under any Contracts, including the
Assigned Contracts, other than Purchaser will undertake to provide, as requested
from time to time, basic customer or technical support to Seller’s end
user/customers under Assigned Contracts with those end/user customers who have
licensed the right to use Portfolio Maestro or any other product included in the
Software. The foregoing maintenance and support obligations assumed by Purchaser
under the Assigned Contracts shall not be included in the term “Liabilities.”

ARTICLE 4

Representations and Warranties of Seller

Seller hereby represents and warrants to Purchaser, which representations and
warranties shall survive for a period of two years from the Closing Date the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, as follows:

4.1 Organization and Good Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the applicable laws of
the State of Ohio, with full power and authority to own or lease its properties
and assets as presently owned or leased and to conduct its businesses as
presently conducted. Seller is the sole owner of the Software and other Assets,
except to the extent that the Software or Assets include (i) any software that
has been licensed from a third party, (ii) open source code modules, or
(iii) information in the public domain. Seller has full power and authority to
own, use and license the Software and other Assets as presently owned, used and
licensed.

4.2 Authority. Seller has full limited liability company or organizational power
and authority to execute and deliver this Agreement and the other agreements and
instruments to be executed and delivered by it pursuant hereto and to consummate
the transactions contemplated hereby and thereby. All limited liability company
and organizational acts and other proceedings required to be taken by or on the
part of Seller or Seller’s members to authorize Seller to execute, deliver and
perform this Agreement and such other agreements and instruments and to
consummate

 

10



--------------------------------------------------------------------------------

the transactions contemplated hereby and thereby have been duly and properly
taken. This Agreement has been duly executed and delivered by Seller and
(assuming due authorization, execution and delivery by Purchaser and Parent)
this Agreement constitutes legal, valid and binding obligations of Seller
enforceable against Seller in accordance with its terms. The execution and
delivery by Seller of this Agreement and the consummation by Seller of the
transactions contemplated hereby will not violate, or conflict with, result in
any breach of, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, permit the cancellation of, or
result in the creation of a Lien on any of the Assets pursuant to, any
organizational document of Seller or any of its members, or any indenture,
mortgage, deed of trust, lease, Contract or other agreement or instrument,
judgment, order, decree, law, ordinance, rule or regulation, to which Seller or
any of its members is a party or by which Seller or any of the Assets or the
Business is bound or affected, or pursuant to any License. No approval,
authorization, consent or other order or action of or filing with any court,
administrative agency or other governmental authority is required for the
execution and delivery by Seller of this Agreement or the consummation by Seller
of the transactions contemplated hereby.

4.3 No Subsidiaries. Seller (i) does not own stock or have any other equity
interest in, and does not control, directly or indirectly, any corporation,
limited liability company, association, partnership, joint venture or other
entity or person and (ii) is not a party to any joint venture or partnership
agreement.

4.4 Intellectual Property Rights. Seller owns no Patents and no patent
applications relating to any of the Software are pending. Seller has used no
Trademark or Trade Name in connection with the Software other than those listed
on Schedule 4.4 and, except to the extent that the Software or Assets include
(i) any software that has been licensed from a third party, (ii) open source
code modules, or (iii) information in the public domain, (a) Seller validly
owns, beneficially and of record, and holds the entire right, title and interest
in and to the Software and all Intellectual Property Rights relating to the
Software or used in the Business, free and clear of any Lien and (b) upon the
consummation of the assignment and transfer provided for herein, Seller will
have validly assigned and transferred to Purchaser all right, title and interest
in and to such Software and Intellectual Property Rights free and clear of any
Lien. Purchaser shall receive, pursuant to this Agreement, on the Closing Date,
complete and exclusive right to use all tangible and intangible property rights
existing in the Software, subject to the rights of all existing licensees.
Except to the extent that the Software or Assets include (i) any software that
has been licensed from a third party, (ii) open source code modules, or
(iii) information in the public domain, Seller has developed the Software
entirely through the efforts of its employees and the Software is being sold to
Purchaser free and clear of all liens, claims, encumbrances, rights and equities
of any third party, including, but not limited to, any employee or former
employee or independent contractor or consultant of Seller. Seller has, at all
times, maintained all trade secrets relating to the Software, including but not
limited to the Source Code, in strict confidence and not disclosed same to any
person. The operation of the Business by Purchaser, and use of the Software by
Purchaser, in the manner currently conducted by Seller and contemplated by this
Agreement will not infringe any patent, intellectual property rights, or any
other rights of any nature whatever of others; provided, however, that Seller
has not conducted a trademark search for any of its product names and makes no
representation or warranty with

 

11



--------------------------------------------------------------------------------

respect to owning exclusive rights to the product names. No action, suit,
arbitration, or legal, administrative or other proceeding, or governmental
investigation, is pending, or, to the best of Seller’s knowledge, threatened,
nor has any claim been asserted or threatened, which involves any Intellectual
Property Rights of or used by Seller, or the Software, nor does any state of
facts exist under which any such action, suit, arbitration, proceeding or
investigation might be based. Seller is not subject to any judgment, order,
writ, injunction or decree of any court or any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any arbitrator, nor has Seller entered into nor is either a party to any
contract which restricts or impairs the use of the Software or any such
Intellectual Property Rights. The Software contains no software that has been
licensed from a third party that is not paid in full (if payment is or was owed)
and which is not easily replaceable in the market or the absence of which, if it
cannot be easily replaced, would have a material, adverse effect on the use,
operation, benefits or value of the Software.

4.5 Litigation. There is no claim, legal action, counterclaim, suit,
arbitration, criminal proceedings, governmental investigation or other legal,
administrative or tax proceeding, or any decree or judgment, settlement
agreement or order, in effect, progress or pending, or to the best of Seller’s
knowledge, threatened, against or relating to Seller, the Business, the Software
or the Assets, nor does Seller know or have reason to be aware of any basis for
the same.

4.6 Compliance with Laws. Seller has complied in all material respects with all
laws, ordinances, regulations, licensing requirements, rules, decrees, awards or
orders applicable to the Business or the Assets.

4.7 Effective Complete Transfer. Seller has the complete and unrestricted power
and the unqualified right to sell, transfer, convey, assign and deliver the
Assets, including the Software, to Purchaser free and clear of any Liens. This
Agreement (and the documents to be executed in connection herewith) will
effectively convey to Purchaser all of the Assets.

4.8 Contracts.

(a) Schedule 4.8 contains a true and complete list of all Contracts to which
Seller is a party and which in any way relate to the operations or properties of
Seller or which relate to, or are, will or could be binding upon, or otherwise
affect, the Software, the Business or the Assets, separated into two categories
(i) Assigned Contracts; and (ii) Contracts that are not Assigned Contracts.
Except for the Contracts listed on Schedule 4.8 (true and complete copies of
which have been previously delivered to Purchaser or, in the case of oral
agreements, descriptions of which are set forth on Schedule 4.8), Seller is not
a party to, nor are any of the Software, the Business or the Assets bound or
affected by, any Contract.

(b) Seller has in all material respects performed all obligations required to be
performed by it under all of the Contracts and is not in breach of any of the
terms and conditions of any of the Contracts and no material ongoing obligations
exist under any Contract.

 

12



--------------------------------------------------------------------------------

(c) Each of the Contracts listed on Schedule 4.8 has been lawfully entered into
and is valid and in full force and effect and is enforceable in accordance with
its terms. There are no currently threatened cancellations of, nor are there any
outstanding disputes under, any Contracts.

(d) The consummation of the transactions contemplated by this Agreement does not
require any consent under any Contract listed on Schedule 4.8 and such
consummation will not result in the termination of any right or privilege in
favor of Seller or Purchaser under any Assigned Contract listed on Schedule 4.8.
Seller has not received notice that any party to any Assigned Contract listed on
Schedule 4.8 intends to cancel such Assigned Contract nor has any party given
Seller notice of any alleged breach of any Contract or of its intent to take any
legal action in order to enforce its rights thereunder. All liabilities and
obligations of Seller which are due and payable or which are to be performed on
or before the date hereof under all such Contracts have been duly paid in full
or performed in all material respects. Currently, Seller has no material payment
or other obligations of any kind under any of the Contracts.

(e) Seller is not a party to, nor are Seller, the Assets, or the Business bound
by, any non-competition agreement or arrangement or any other agreement or
arrangement restricting or prohibiting, in any fashion, the way in which the
Business is operated, or any of the Assets, including the Software, may be used
or commercially exploited, or the intended integration of the Software by
Purchaser with the TradeStation trading platform and marketing thereof.

4.9 Receivables. All of Seller’s Receivables arose from bona fide transactions,
subject to no defense, offset, allowance or credit, and no disputes exist with
regard to such Receivables.

4.10 Licenses and Permits. Seller has all Licenses required for the operation of
the Business and the use of its assets and properties as presently operated or
used by it. All Licenses held by Seller are valid and in full force and effect
and no proceedings which could result in the termination or impairment of any
such License are pending, or, to the best of Seller’s knowledge, threatened.

4.11 Truthfulness. No statement, representation or warranty of Seller in this
Agreement (including the Exhibits and Schedules hereto) or in any written
document or certificate delivered by or on behalf of Seller in connection with
the transactions contemplated hereby (or during the negotiation or development
of such transactions) contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading.

4.12 Tax Matters. Seller has timely filed all Tax returns and all information
returns and reports required to be filed by or with respect to it under the laws
of any jurisdiction for all periods ending on or prior to the date hereof and
will timely file all such returns and reports required to be filed for periods
up to the Closing Date. All such reports and returns were or will be accurately
prepared in accordance with the applicable statutes, rules and regulations and
are or will be correct as

 

13



--------------------------------------------------------------------------------

filed in all material respects. Seller has paid all Taxes which have become due
and payable and for all taxable periods or portions thereof ending on or prior
to the date hereof. Seller is not a party to nor has it been notified that it is
the subject of any pending, proposed or threatened action, investigation,
proceeding, audit, claim or assessment by or before any other governmental
authority and no claim for assessment, deficiency or collection of Taxes, or
proposed assessment, deficiency or collection, for which Seller may be liable,
has been asserted or threatened against it. Seller has received no notice of
deficiency, assessment or collection or proposed deficiency, assessment or
collection from any governmental authority which has not been satisfied, nor
does Seller have any reason to believe that any such notice will be received in
the future.

4.13 No Sale. Seller has not entered into any contract to sell, license,
mortgage, pledge or encumber the Business or any of the Assets other than this
Agreement (and other than the licenses with customers as described in Schedule
4.8).

ARTICLE 5

Representations and Warranties of Purchaser and Parent

5.1 Purchaser represents and warrants to Seller, which representations and
warranties shall survive for a period of two years from the Closing Date the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, as follows:

5.1.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida.

5.1.2 Authority. Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and instruments to be executed and
delivered by Purchaser pursuant hereto and to consummate the transactions
contemplated hereby and thereby. All proceedings required to be taken by or on
the part of Purchaser to authorize such execution, delivery and consummation
have been duly and properly taken. This Agreement has been duly executed and
delivered by Purchaser and (assuming due authorization, execution and delivery
by Seller and Parent) this Agreement constitutes, and such other agreements and
instruments when duly executed and delivered by Purchaser will constitute,
legal, valid and binding obligations of Purchaser enforceable against it in
accordance with their respective terms. The execution and delivery by Purchaser
of this Agreement and such other agreements and instruments and the consummation
by Purchaser of the transactions contemplated hereby and thereby will not
violate any law, or conflict with, result in any breach of, constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on any of the
properties or assets of Purchaser pursuant to, the Articles of Incorporation or
By-laws of Purchaser or any indenture, mortgage, lease, agreement or instrument,
judgment, order, decree, law, ordinance, rule or regulation, to which Purchaser
is a party or by which Purchaser or its properties or assets are bound. No
approval, authorization, consent or other order or action of or filing with any
court, administrative agency or other governmental

 

14



--------------------------------------------------------------------------------

authority is required for the execution and delivery by Purchaser of this
Agreement and the other agreements and instruments or the consummation by
Purchaser of the transactions contemplated hereby or thereby.

5.1.3 Litigation. There is no claim, legal action, counterclaim, suit,
arbitration, governmental investigation or other legal, administrative or tax
proceeding, or any decree or judgment, settlement agreement or order, in effect,
progress or pending, or to the best of Purchaser’s knowledge, threatened,
against or relating to Purchaser, nor does Purchaser know or have reason to be
aware of any basis for the same, which would individually or in the aggregate
have a material adverse effect on the transactions contemplated by this
Agreement.

5.1.4 Truthfulness. No statement, representation or warranty of Purchaser in
this Agreement (including the Exhibits and Schedules hereto) or in any written
document or certificate delivered by or on behalf of Purchaser in connection
with the transactions contemplated hereby (or during the negotiation or
development of such transactions) contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading.

5.2 Parent represents and warrants to Seller, which representations and
warranties shall survive, for a period of two years from the Closing Date, the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, as follows:

5.2.1 Organization. Parent is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida.

5.2.2 Authorized Stock. Parent’s authorized capital stock consists of:
25,000,000 million shares of preferred stock, none of which is outstanding and
200,000,000 million shares of common stock, of which 40,849,661 shares were
issued and outstanding as of May 4, 2010.

5.2.3 Authority. Parent has full power and authority to execute and deliver this
Agreement and the other agreements, stock certificates and instruments to be
executed and delivered by Parent pursuant hereto and to consummate the
transactions contemplated hereby and thereby. All proceedings required to be
taken by or on the part of Parent to authorize such execution, delivery and
consummation have been duly and properly taken. This Agreement has been duly
executed and delivered by Parent and (assuming due authorization, execution and
delivery by Purchaser and Seller) this Agreement constitutes, and such other
agreements and instruments when duly executed and delivered by Parent will
constitute, legal, valid and binding obligations of Parent enforceable against
it in accordance with their respective terms. The execution and delivery by
Parent of this Agreement and such other agreements, stock certificates and
instruments and the consummation by Parent of the transactions contemplated
hereby and thereby will not violate any law, or conflict with, result in any
breach of, constitute a default (or an event which with notice or lapse of time
or

 

15



--------------------------------------------------------------------------------

both would become a default) under, or result in the creation of a lien or
encumbrance on any of the properties or assets of Parent pursuant to, the
Articles of Incorporation or By-laws of Parent or any indenture, mortgage,
lease, agreement or instrument, judgment, order, decree, law, ordinance, rule or
regulation, to which Parent is a party or by which Parent or its properties or
assets are bound. No approval, authorization, consent or other order or action
of or filing with any court, administrative agency or other governmental
authority is required for the execution and delivery by Parent of this Agreement
and the other agreements and instruments or the consummation by Parent of the
transactions contemplated hereby or thereby.

5.2.4 Shares to be Issued. The shares of TS Stock to be issued and delivered
pursuant to this Agreement will, when so issued, be duly and validly issued,
fully paid and nonassessable, subject to the contractual restrictions described
in Section 2.3.

5.2.5 Truthfulness. No statement, representation or warranty of Parent in this
Agreement (including the Exhibits and Schedules hereto) or in any written
document or certificate delivered by or on behalf of Parent in connection with
the transactions contemplated hereby (or during the negotiation or development
of such transactions) contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading.

ARTICLE 6

Further Covenants and Agreements

6.1 No Retention or Use by Seller after Closing. Except as provided in
Section 6.4 and as may be required for tax purposes and other ordinary record
keeping, neither Seller nor any of its Affiliates or any of the respective
successors and assigns of Seller or such Affiliates will retain any document,
data bases or other media embodying any Confidential Information or Know-how.

6.2 Use of Names. Neither Seller nor any of its Affiliates or any of the
respective successors and assigns of Seller and such Affiliates shall adopt or
otherwise use any Trade Names or Trademarks included in the Assets.

6.3 Certain Covenants of Seller. As an essential inducement to Purchaser to
execute and deliver this Agreement and consummate the transactions contemplated
hereby, Seller covenants and agrees that it shall from and after the date
hereof:

(a) keep secret and retain in the strictest confidence the Confidential
Information; provided that, if Seller is required by order of a court or other
governmental authority to disclose any Confidential Information, Seller shall
immediately notify Purchaser so that Purchaser may attempt to obtain an
appropriate protective order, and, in all events, Seller shall only disclose the
portion of the Confidential Information required by such order to be disclosed.

 

16



--------------------------------------------------------------------------------

(b) not, at any time during the five-year period following the date hereof (the
“Covenant Period”), take any action to cause, influence, solicit or participate
in the employment, by anyone else (including Seller) of any individual who is an
employee of Purchaser or an Affiliate of Purchaser at any time during the
Covenant Period;

(c) not, at any time during the Covenant Period, directly or indirectly persuade
or attempt to persuade any customer, supplier or strategic partner or
independent contractor of the Business or of Purchaser to not do business or to
cease doing business with Purchaser or any Affiliate of Purchaser or to reduce
the amount of business it does with Purchaser or any Affiliate of Purchaser; and

(d) not, at any time during the Covenant Period, directly or indirectly, manage,
operate, join, control or participate in or obtain any interest in, whether as a
partner, joint venturer, stockholder, lender, consultant or otherwise, any
business or operation wherever conducted which is in any manner similar to, or
competitive with, the Business, or the commercial use of the Software, or
otherwise involves, directly or indirectly, the design, development, marketing,
sale or other exploitation of trading analysis software, provided, however, that
that the foregoing restrictions will not apply to (i) the HedgeFacts products or
business including any ownership interest in HedgeFacts, LLP or its Affiliates
by Seller’s Affiliates or any agreements between HedgeFacts, LLP or its
Affiliates and Seller or any of its Affiliates, (ii) the engagement by Seller
and its Affiliates in their proprietary business of trading in the markets
(e.g., securities, commodities, currencies, etc.) for their own accounts or the
accounts of their clients including the use and development of software for the
exclusive use of Seller and its Affiliates and clients in connection with such
trading business, or (iii) ownership of less than one percent (1%) of the shares
or other equity interests of a publicly traded company.

Seller acknowledges that any breach or threatened breach by it of any of the
provisions of this Section 6.3 cannot be remedied solely by damages. In the
event of a breach or a threatened breach by Seller of any of the provisions of
this Section 6.3, Purchaser and Purchaser’s Affiliates shall be entitled to
injunctive relief restraining Seller and any business, firm, partnership,
individual, corporation or other entity participating in such breach or
attempted breach. Nothing herein, however, shall be construed as prohibiting
Purchaser and Purchaser’s Affiliates from pursuing any other remedies available
at law or in equity for such breach or threatened breach, including the recovery
of damages. If all or any portion of the provisions of or covenants contained in
this Section 6.3 are hereafter construed to be invalid or unenforceable, the
same shall not affect the remainder of the provisions or the enforceability
thereof, which shall be given full effect, without regard to the invalid or
unenforceable portion. If all or any portion of the provisions of or covenants
contained in this Section 6.3 are held to be unenforceable because of the
duration or scope thereof, the parties agree that the court making such
determination shall have the power to reduce the duration and/or scope of such
provision or covenant and, in its reduced form, said provision or covenant shall
be enforceable.

6.4 Use of Prospect Lists. HedgeFacts LLP and its Affiliates may use Seller’s
prospect lists in connection with marketing and selling HedgeFacts.

 

17



--------------------------------------------------------------------------------

ARTICLE 7

Miscellaneous

7.1 Brokers. Seller represents and warrants to Purchaser, and Purchaser
represents and warrants to Seller, that neither it nor any party acting on its
behalf has incurred any obligations or liabilities, either express or implied,
to any “broker,” “finder,” financial adviser, employee, or similar person in
respect of any of the transactions contemplated hereby.

7.2 Expenses. Except as otherwise specifically provided in this Agreement, each
Party will pay its own expenses incident to this Agreement and the transactions
contemplated hereby, including legal and accounting fees and disbursements.

7.3 Amendments and Waivers. The Parties hereto may, by written agreement signed
by the Parties, modify any of the covenants or agreements or extend the time for
the performance of any of the obligations contained in this Agreement or in any
document delivered pursuant to this Agreement. Any Party hereto may waive, by
written instrument signed by such Party, any inaccuracies in the representations
and warranties of another Party or compliance by another Party with any of its
obligations contained in this Agreement or in any document delivered pursuant to
this Agreement. This Agreement may be amended only by written instrument signed
by the Parties.

7.4 Transferability. The rights and obligations of Seller shall not be
assignable without the written consent of Purchaser. The rights and obligations
of Purchaser shall be freely assignable without the written consent of Seller as
long as (a) Purchaser remains responsible for payment of the Purchase Price, and
(b) there is no adverse, material impact to Seller’s (or its beneficial owner’s)
ownership of, and right to dispose of, the Restricted Stock included in the
Purchase Price. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective permitted assignees. Nothing herein
expressed or implied is intended to confer upon any person other than the
Parties hereto and their respective permitted assignees, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

7.5 Notices. Any notice, request or other document to be given hereunder to a
party hereto shall be in writing and delivered in person or sent by registered
or certified mail, postage prepaid, return receipt requested, or by facsimile,
or an overnight air courier service, as follows:

If to Purchaser, addressed to it at:

TradeStation Technologies, Inc.

8050 SW 10th Street, Suite 4000

Plantation, Florida 33324

Attention: General Counsel

Fax No.: (954) 652-5019 and (954) 652-5021

 

18



--------------------------------------------------------------------------------

If to Parent, addressed to it at:

TradeStation Group, Inc.

8050 SW 10th Street, Suite 4000

Plantation, Florida 33324

Attention: General Counsel

Fax No.: (954) 652-5019 and (954) 652-5021

If to Seller, addressed to it at:

RINA Technologies, LLC

8180 Corporate Park Drive, Suite 140

Cincinnati, Ohio 45242

Attention: Mr. Leo Zamansky

Fax No.: (513) 469-2223

All such notices, requests and other documents shall be deemed to have been duly
given at the time delivered by hand, if personally delivered; five business days
after being deposited in the mail, first class postage prepaid, return receipt
requested, if mailed; when receipt confirmed, if sent by facsimile; and the
second business day after timely delivery to the courier, if sent by an
overnight air courier service. Any party hereto may change its address for
receiving notices, requests and other documents by giving written notice of such
change to the other parties hereto.

7.6 Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. Venue for any
dispute shall be proper only in Broward County, Florida, if Seller initiates the
action, and shall be proper only in Hamilton County, Ohio if Purchaser initiates
the action. Each party irrevocably waives any objection it may have to the venue
of any action, suit or proceeding brought in such courts or to the convenience
of the forum. Final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any indebtedness or liability of any party therein described.

7.7 Partial Invalidity. In the event that any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof,
except if such holding materially adversely affects Purchaser or Purchaser’s
ability to realize the benefits of the proposed transaction.

7.8 Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

19



--------------------------------------------------------------------------------

7.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement, however executed, shall
be deemed fully executed and delivered in the State of Florida.

7.10 Entire Agreement. This Agreement, together with the Schedules and Exhibits
and the agreements and instruments delivered pursuant hereto or thereto,
contains the entire Agreement between the Parties, and supersedes any letter of
intent or proposal executed or delivered by or on behalf of any of the Parties
prior to the date hereof.

7.11 Public Announcements by Seller. Seller shall not make any public
announcement concerning the transactions contemplated by this Agreement or the
consummation thereof without first obtaining the prior written consent of
Purchaser as to the content, form and timing of any such announcement. Purchaser
may make an announcement at any time(s) it deems appropriate after consulting
with Seller, unless legal disclosure obligations otherwise require.

7.12 Survival and Indemnification

(a) The representations, warranties, covenants and agreements contained in this
Agreement, and in any agreements, certificates or other instruments delivered
pursuant to this Agreement, shall survive, for a period of two years from the
Closing Date, the consummation of the transactions contemplated hereby, and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any Party.

(b) Seller hereby agrees to indemnify, defend and hold harmless Purchaser,
Purchaser’s stockholders, officers, directors and Affiliates (individually, a
“Purchaser Indemnified Party”) from and against all losses, damages,
liabilities, costs and expenses (including, without limitation, interest,
penalties and reasonable attorneys’ fees and expenses incurred before and at
trial or any other proceeding, at all tribunal levels, and whether or not suit
or any other proceeding is instituted, and in establishing the right to be
indemnified hereunder) (collectively, “Losses”) incurred by a Purchaser
Indemnified Party, by reason of or resulting from: (i) any breach or inaccuracy
of any of the representations or warranties of Seller contained in or made
pursuant to this Agreement or any Schedule or Exhibit or other agreement made
pursuant hereto; (ii) any breach of any of the covenants or agreements by Seller
contained in or made pursuant to this Agreement; and/or (iii) any Liabilities of
Seller or the Business.

(c) Purchaser hereby agrees to indemnify, defend and hold harmless Seller and
its members (individually, a “Seller Indemnified Party”) from and against all
losses, damages, liabilities, costs and expenses (including, without limitation,
interest, penalties and reasonable attorneys’ fees and expenses incurred before
and at trial or any other proceeding, at all tribunal levels, and whether or not
suit or any other proceeding is instituted, and in establishing the right to be
indemnified hereunder) (collectively, “Losses”) incurred by a Seller Indemnified
Party, directly or indirectly, by reason of or resulting from (i) any breach or
material inaccuracy of any of the

 

20



--------------------------------------------------------------------------------

representations or warranties of Purchaser contained in or made pursuant to this
Agreement; and/or (ii) any breach of any of the covenants or agreements by
Purchaser contained in or made pursuant to this Agreement.

(d) The remedies provided herein shall be cumulative and shall not preclude the
assertion by any Party of any other rights or the seeking of any other remedies
against the other Party.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

TRADESTATION TECHNOLOGIES, INC.    

RINA TECHNOLOGIES, LLC

By: RINA Holdings, LLC, Authorized Member

By:

 

/s/ Monalee Zarapkar

      By:  

/s/ Leo Zamansky

 

    Monalee Zarapkar, Vice President

    And Deputy General Counsel

        Leo Zamansky, Authorized Member

The undersigned is executing this Agreement for the sole purpose of agreeing to
the distribution of the Restricted Stock to its members as described in
Section 2.3 of this Agreement.

 

RINA Holdings, LLC

By:

 

/s/ Leo Zamansky

      Leo Zamansky, Authorized Member

The undersigned is executing this Agreement for the sole purpose of making the
representations and warranties set forth in Section 5.2 of this Agreement.

 

TRADESTATION GROUP, INC.

By:

 

/s/ Monalee Zarapkar

      Monalee Zarapkar, Vice President       And Deputy General Counsel

 

21